PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/767,370
Filing Date: 11 Apr 2018
Appellant(s): Transitions Optical, Inc.



__________________
Lester N. Fortney
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/21/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/24/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
3.i.
Dreyer teaches formation of a gradient tint and gradient polarization by changing the concentration of the dichroic substance as it is applied to the substrate (2:47-58).  This finds use in automobile windshield, window panes, visors, etc. where light transmission is varied across the viewing area of the substrate to give normal viewing areas and reduced glare areas (2:1-30).  This approach for forming a gradient is combined with Kumar and Kumar2 in the current rejection.  Kumar already teaches aligning the substrate by forming a continuous coating and crosslinking the coating.  While various processes for aligning a substrate are known, including forming a crosslinked coating and scratching the surface, there is no reason or suggestion that the Dreyer process of changing the concentration of the dichroic substance must be combined with the particular alignment method of Dreyer.  Rather, it is the position of the examiner that these two aspects are independent and it would have been obvious to combine Dreyer’s process of changing the concentration of the dichroic substance during application on any aligned substrate including the alignment coated substrate taught by Kumar.

3.ii.
The particular oriented substrate and dichroic substance used by Dreyer are not bodily incorporated into the rejection.  Rather, Kumar teaches a dichroic substance and alignment coated substrate that allow for diffusion [0136].  Again, Dreyer is relied upon to teach applying a dichroic substance in a concentration gradient in order to achieve gradient optical properties.  This generally applicable teaching is independent from the particular dichroic substance, aligned substrate, and non-absorption used by Dreyer.

3.iii.
The examiner agrees with Appellant on the point that achieving customized light transmission characteristics is desirable and a motivation to combine Dreyer with Kumar and Kumar2.  The differences between the references have been considered and the issue of a non-absorbent substrate is viewed as separate and distinct from the teaching of applying a gradient by varying the concentration of the dichroic substance.

3.iv. and 3.v.
There is agreement that Dreyer teaches forming a concentration gradient of the dichroic substance using a spraying technique.  However, other coating methods for non-uniform application of the dichroic substance, such as those disclosed in Kumar, would have been obvious to one of ordinary skill in the art.  This includes a dip coating method where the substrate withdrawing speed is varied to achieve the gradient concentration and a dye transfer method where the transfer is formed to have the gradient and transferred to the substrate by the conventional process.  These coating processes are listed in Kumar as obvious, functional alternatives for applying the dichroic substance to the substrate and are capable of applying the dichroic substance in a gradient by adjusting the processes in ways known to one of ordinary skill in the art.



4.i.
As a brief context for this separate rejection, Appellant had made the above arguments with respect to the Dreyer earlier during prosecution.  In an effort to show that the formation of a dye gradient is broadly applicable and independent of the particular alignment choice, this second rejection was made.  This translation of a JP reference teaches forming a gradient polarization by varying dyeing conditions.  Because polarization is the result of applying the dye, a gradient polarization means a gradient concentration of the dye.
Appellant argues the JP reference does not teach the particular alignment method of forming a flowable coating composition and crosslinking that composition. The examiner agrees, but notes that Kumar2 is relied upon to teach this feature.  The test for obviousness is not that the claimed invention must be expressly disclosed in a single reference.  Kumar2 teaches applying a photochromic-dichroic dye to a cross-linked alignment coating and the JP refence teaches the dye can be applied such that a gradient is formed.  It would have been obvious to combine these references and apply the photochromic-dichroic dye to the cross-linked alignment coating in a concentration gradient in order to form a gradient tint and polarization and achieve customized light transmission characteristics.

4.ii.
Appellant incorrectly sets the level of ordinary skill in this area too low.  Forming a concentration gradient of the dye is nothing more than applying more dye in some areas and less dye in others.  There is nothing of record that logically suggests that the presence of a cross-linked alignment coating interferes or frustrates subsequent formation of a dye gradient.  

4.iii. and 4.iv.
Coating methods for non-uniform application of the dichroic substance, such as those disclosed in Kumar2, would have been obvious to one of ordinary skill in the art.  This includes a dip coating method where the substrate withdrawing speed is varied to achieve the gradient concentration and a dye transfer method where the transfer is formed to have the gradient and transferred to the substrate by the conventional process.  These coating processes are listed in Kumar2 as obvious, functional alternatives for applying the dichroic substance to the substrate and are capable of applying the dichroic substance in a gradient by adjusting the processes in ways known to one of ordinary skill in the art.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ALEX A ROLLAND/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
Conferees:
/MICHAEL B CLEVELAND/Supervisory Patent Examiner, Art Unit 1712   

/Jennifer McNeil/Primary Examiner, TC 1700
                                                                                                                                                                                                     

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.